NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 10, 2016
                                  Decided May 20, 2016

                                         Before

                      DIANE P. WOOD, Chief Judge

                      RICHARD A. POSNER, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge


No. 15-3090

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Southern District of Illinois.

      v.                                        No. 14-CR-30207-NJR-1

ADAM BRENT HILL,                                Nancy J. Rosenstengel,
    Defendant-Appellant.                        Judge.


                                        ORDER

       The defendant pleaded guilty to receiving child pornography, see 18 U.S.C.
§ 2252A(a)(2)(B), and was sentenced to 10 years in prison plus a fine and restitution and
5 years of supervised release. He filed a notice of appeal, but his lawyer asserts that the
appeal is frivolous and seeks to withdraw. See Anders v. California, 386 U.S. 738, 744
(1967). We remanded the case to the district court for the limited purpose of determining
whether the defendant knowingly and voluntarily waived any challenge to the
conditions of his supervised release. See United States v. Hill, No. 15-3090, 2016 WL
1381248 (7th Cir. 2016). Counsel informs us that the district court subsequently held a
hearing and found the waiver to be knowing and voluntary. Finding no other potentially
No. 15-3090                                                                    Page 2

meritorious issues, we conclude that the appeal is frivolous. Thus, we GRANT counsel’s
motion to withdraw and DISMISS the appeal.